Notice of Allowability

►	Claim(s) 1-22 as presented in the paper(s) filed  15 JUN 2021 is/are pending in this application.  The paper(s) filed 07 SEP 2018 (Drawings) 15 FEB 2021; 16 MAR 2021, 15 JUN 2021; 18 JUN 2021 and 23 JUN 2021 have been entered  


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.



Interview Summaries 

►	Short interviews were held 30 APR 2021; 03 MAY 2021 ;  09 JUN 2021 ; 15 JUN 2021  18 JUN 2021 ; 22 JUN 2021 and 08-09 JUL 2021 wherein the prior Office Action(s) were discussed; Also discussed how amendments to the claims and/or specification/drawngs should be presented; Advised the inventor to avoid introducing new matter. During the 09 JUN 2021  interview, the patentable subject matter was discussed (i.e. the distinguishing limitation identified was the “signal amplification sandwich structure comprising an outer layer with a Multifunctional particle; inner layer comprising an  analyte and a second outer layer comprising a biosensor working electrode or sorbent situated near a biosensor working electrode”  recited in each of the independent claim(s)  plus the wherein clauses further defining each of the electrochemically detectable oligonucleotide tags,  and the multifunctional particles.  

15 JUN 2021: Additional Claim amendment were discussed. Claims 3-22. The applicant agreed to file a Supplemental amendment wherein all of the claim amendment discussed during the interview process were incorporated. Filed by applicant 15 JUN 2021. 
18 JUN 2021 : Additional claim amendments were discussed. 
21 JUN 2021 : The examiner requested that the applicant file a “Clean Copy” of the Specification along with a “Marked up” copy of the specification showing any amendment made since the filing date.  Filed by applicant on 23 JUN 2021.
29 JUN 2021: the applicant filed for discussion purposes only, in response to an examiner’s request a complete claim set that had been agreed upon to as of this date. Filed by applicant via e-mail. The examiner compared his claim set and notes to those filed by e-mail by the applicant. 
08-09 JUL 2021 : Finalized Claims  were exchanged by e-mail;   the Examiner stated that he would enter the agreed upon claims via an Examiner’s Amendment  - see the attached Examiner’s Amendment.


Examiner’s Amendment

►	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiners amendment was given in a telephone interview with Neil Gordon on 09 JUL 2021.

Please amend the claims as follows:

Cancel Claims 1-22 and add new Claims 23-43: 


A signal amplification sandwich structure for amplifying, detecting and/or quantifying an analyte in a fluid sample, wherein said structure comprises:
 a first outer layer comprising a multifunctional particle conjugated with a plurality of a first analyte binding material, and the multifunctional particle is also conjugated on its outer structure or filled in its inner structure with a plurality of an electrochemically detectable oligonucleotide tag in greater amounts than said analyte in the inner layer;
an inner layer comprising said analyte; and
a second outer layer comprising a biosensor working electrode, or a sorbent situated near a biosensor working electrode, conjugated with a plurality of a second analyte binding material that is a matched pair with the first analyte binding material;  

wherein:
(i) said electrochemically detectable oligonucleotide tags are single-stranded, duplex or quadruplex, wherein said electrochemically detectable oligonucleotide tags are majority guanine ranging from 8 to 400 guanine nucleotides per tag;

(ii) said multifunctional particles comprise one or more of structural materials, magnetic materials, optical materials, nuclear materials, radiological materials, quantum materials, biological materials, energetic materials, electrochemical materials, chemical materials, pharmaceutical materials, antibiotic materials, chemotherapy materials, antibodies, and combinations thereof, wherein the number of electrochemically detectable oligonucleotide tags per multifunctional particle ranges from 102 to 1013, wherein the multifunctional particles are spherical and/or nonspherical, wherein the diameter of spherical multifunctional particles ranges from .05 to 400 micrometers, wherein the surface area of nonspherical multifunctional particles has an equivalent surface area of spherical multifunctional particles with ranges from .05 to 400 micrometers, and wherein the surface of the multifunctional particles is smooth, rough, porous, or extended with attachments to other particles; 

(iii) said signal analyte amplification performance of said signal amplification sandwich structure can be tuned to meet the desired limit of detection by adjusting one or more of the following: the number of electrochemically detectable oligonucleotide tags per multifunctional particle; the number of guanines per electrochemically detectable oligonucleotide tag; the size of the multifunctional particle for delivering electrochemically detectable oligonucleotide tags 



 








(a)	providing the fluid sample that may contain non-specific materials and an analyte; 
(b)	providing multifunctional particle conjugates comprising a plurality of a multifunctional particle conjugated with a plurality of a first analyte binding material and also conjugated with a plurality of an electrochemically detectable oligonucleotide tag in greater amounts than said analyte to create multifunctional particle-analyte complexes if said analyte is present;
(c)	providing a biosensor working electrode, or a sorbent situated near a biosensor working electrode, conjugated with a plurality of a second analyte binding material that is a matched pair with the first analyte binding material to create signal amplification sandwich structures if said analyte is present; and
(d)	providing an electrochemical detection technique that produces a peak electrochemical signals on the biosensor working electrode, in proportion to the quantity of said analyte if said analyte is present in the fluid sample;

wherein said method employs the steps to form one or more signal amplification sandwich structures for amplifying, detecting and/or quantifying the analyte in the fluid sample, wherein said structure is comprised of a first outer layer comprising a multifunctional particle conjugated with a plurality of a first analyte binding material, and the multifunctional particle is also conjugated on its outer structure or filled in its inner structure with a plurality of an electrochemically detectable oligonucleotide tag for signal amplification in greater amounts than said analyte in the inner layer, an inner layer comprising said analyte, and a second outer layer comprising a biosensor working electrode, or a sorbent situated near a biosensor working electrode, conjugated with a plurality of a second analyte binding material for binding said analyte that is a matched pair with the first analyte binding material; 

wherein:
(i) said electrochemically detectable oligonucleotide tags are single-stranded, duplex or quadruplex, wherein said oligonucleotide tags are majority guanine ranging from 8 to 400 guanine nucleotides per tag;

(ii) said multifunctional particles comprise one or more of structural materials, magnetic materials, optical materials, nuclear materials, radiological materials, quantum materials, biological materials, energetic materials, electrochemical materials, chemical materials, pharmaceutical materials, antibiotic materials, chemotherapy materials, antibodies, and 2 to 1013, wherein the multifunctional particles are spherical and/or nonspherical, wherein the diameter of spherical multifunctional particles ranges from .05 to 400 micrometers, wherein the surface area of nonspherical multifunctional particles has an equivalent surface area of spherical multifunctional particles with ranges from .05 to 400 micrometers, and wherein the surface of the multifunctional particles is smooth, rough, porous, or extended with attachments to other particles;  

(iii) said signal analyte amplification performance of said signal amplification sandwich structure can be tuned to meet the desired limit of detection by adjusting one or more of the following parameters: the number of electrochemically detectable oligonucleotide tags per multifunctional particle; the number of guanines per electrochemically detectable oligonucleotide tag; the size of the multifunctional particle for delivering electrochemically detectable oligonucleotide tags or electrochemical materials; and the surface area of the multifunctional particle for conjugating electrochemically detectable oligonucleotide tags. 


The method of claim 24 is used for amplifying, detecting and/or quantifying one or more analytes in a fluid sample, and diagnosing a disease, outbreak or condition, wherein said method further comprises before step (a):
(a1) providing an artificial intelligence assessment system to recommend actions for assessment of the disease, outbreak or condition;
and after step (d): 
(d1)	providing one or more test results consisting of analyte quantities, non-bioanalyte and/or bioanalyte levels from other sources that may be associated with the disease, outbreak or condition; 
(d2)	providing an artificial intelligence diagnosis system to diagnose and recommend actions for treatment of the disease, outbreak or condition; and 
(d3)	providing an artificial intelligence learning system to incorporate improvements, additions and modifications to the artificial intelligence systems and its constituents.



(1) an input system to receive patient information, symptoms, medical histories, allergies, immune responses, predispositions, and genetic information, biomarker levels and states, chemical levels and states, and to import one or more of images, signals and data from sensors, devices, instruments, actuators, smart phones, computers, databases, records, files, other assays including optical assays and optical detection instruments, electrochemical assays and electrochemical detection instruments, direct detection instruments, other detection methods and/or combinations thereof; 
(2) a knowledge base comprising one or more of deterministic rules, mathematical models, concentration formulas, image recognition, pattern recognition, Boolean logic, algorithms, standards, changes of bioanalyte and non-bioanalyte parameters over time, rates, temperature, environmental conditions, phases, reactions, events, treatments, remedies, guidelines, regulations, standards, norms, diseases, outbreaks, conditions, disease-specific, information, outbreak-specific information, condition-specific information, and/or combinations thereof; and 
(3) an inference engine to interpret inputs, data knowledge base in order to provide recommended actions to complete the assessment and/or diagnosis; and/or 
wherein the non-bioanalyte and bioanalyte parameters in step (d1) include:
one or more of patient information, symptoms, medical histories, allergies, immune responses, predispositions, and genetic information, biomarker levels and states, chemical levels and states,  images, signals and data from sensors, devices, instruments, actuators, smart phones, computers, databases, records, files, other assays including optical assays and optical detection instruments, electrochemical assays and electrochemical detection instruments, direct detection instruments, other detection methods and/or combinations thereof, deterministic rules, mathematical models, concentration formulas, image recognition, pattern recognition, Boolean logic, algorithms, standards, changes of bioanalytes and/or non-bioanalyte parameters over time, rates and temperature,  environmental conditions, phases, reactions, events or combination thereof; and/or 
wherein the diagnosis and recommended actions from step (d3) include:
one or more of positive outcome, negative outcome, probabilistic outcome, undetermined outcome, alternative outcome, analyte level, do nothing, specific treatment, additional test, other action, and combinations thereof. 

	The method of claim 24, wherein the electrochemical detection technique in step (d) further comprises: 
(e) said analyte is determined to be present when the peak electrochemical signal in step (d)  exceeds a negative control cut-off signal determined from a negative control electrode as a mean of multiple peak negative control scans plus 3 standard deviations of the variance; 
(f) the quantity of said analyte is determined by comparing the generated peak electrochemical signal from an associated electrochemically detectable oligonucleotide tag in step (d) with predetermined signals from known quantities of said analyte.

The method of claim 24, wherein said method further comprises one or more of:
(g) the fluid sample in step (a) is filtered to increase the concentration of analytes; 
(h)	 the fluid sample in step (a) is exposed to antimicrobials or chemicals to produce antimicrobial-resistant protein and/or nucleic acid analytes; 
(i) 	the fluid sample in step (a) is provided with lysis reagents to release protein and/or nucleic acid analytes; 
(j)	the multifunctional particle-analyte complexes in step (b) are magnetically immobilized and the non-magnetically immobilized constituents of the fluid sample which may contain nonspecific materials are flushed away; and
(k) the fluid sample in step (a) is treated by one or more of the following: a membrane, a chemical adherent, a disaggregation technique involving one or more of a chemical surfactant, sonication, and hydrodynamic cavitation to disaggregate clumps potentially containing said analytes, and a dilution technique to provide multiple concentrations of samples that can be separately processed as a larger range to quantify said analyte.

.	





The method of claim 25, wherein said method for amplifying, detecting and/or quantifying one or more analytes in a fluid sample, and diagnosing a disease, outbreak or condition, omits (d1).



30.	The structure of claim 23, wherein the multifunctional particle comprises an exterior surface or coating in  that is selected from the group consisting of styrene, polystyrene, polymer, agarose, dextran, glass, ceramic, composite material, and combinations thereof; and the first analyte binding material in (a) and the second analyte binding material in  (c) are selected from the group consisting of antibodies, monoclonal antibodies, polyclonal antibodies, amino acids, peptides, proteins, haptens, nucleic acids, oligonucleotides, DNA, RNA, aptamers, matched pairs thereof and combinations thereof. 



A device for amplifying, detecting and/or quantifying an analyte in a fluid sample, and diagnosing a disease, outbreak or condition, wherein said device comprises:
one or more device units comprising:
(a1) a sample collection unit to collect said fluid sample that may contain non-specific materials and an analyte,  
(a2) a signal amplification tag attachment unit for providing multifunctional particle conjugates comprising a plurality of a multifunctional particle conjugated with a plurality of a first analyte binding material and is also conjugated with a plurality of an electrochemically detectable oligonucleotide tag in greater amounts than said analyte to create multifunctional particle-analyte complexes if said analyte is present,
(a3) a signal amplification tag capture unit configured for providing a biosensor working electrode, or a sorbent situated near the biosensor working electrode, conjugated with a plurality of a second analyte binding material that is a matched pair with the first analyte binding material to create signal amplification sandwich structures if said analyte is present, and
(a4) an electrochemical detection unit for providing an electrochemical detection technique that produces a peak electrochemical signal on the biosensor working electrode, in proportion to the quantity of said analyte if said analyte is present in the fluid sample; 
optionally an artificial intelligence unit comprising:
(b1) an artificial intelligence assessment system configured to collect inputs and recommend actions for assessment using an assessment knowledge base, an assessment inference engine, and computer components,
(b2) an artificial intelligence diagnosis system configured to collect inputs and recommend actions for diagnosis using a diagnosis knowledge base, a diagnosis inference engine, and computer components,
(b3) an artificial intelligence learning system configured to store, process and improve the capabilities of the artificial intelligence assessment system and the artificial intelligence diagnosis system, and 
optionally one or more units or interfaces that measure non-bioanalyte parameters and bioanalyte parameters; 

wherein said device employs the device units to form one or more signal amplification sandwich structure for amplifying, detecting and/or quantifying an analyte in a fluid sample, wherein said structure comprises a first outer layer comprising a multifunctional particle 

wherein:
(i) said electrochemically detectable oligonucleotide tags are single-stranded, duplex or quadruplex, wherein said oligonucleotide tags are majority guanine ranging from 8 to 400 guanine nucleotides per tag;

(ii) said multifunctional particles comprise one or more of structural materials, magnetic materials, optical materials, nuclear materials, radiological materials, quantum materials, biological materials, energetic materials, electrochemical materials, chemical materials, pharmaceutical materials, antibiotic materials, chemotherapy materials, antibodies, and combinations thereof, wherein the number of electrochemically detectable oligonucleotide tags per multifunctional particle ranges from 102 to 1013, wherein the multifunctional particles are spherical and/or nonspherical, wherein the diameter of spherical multifunctional particles ranges from .05 to 400 micrometers, wherein the surface area of nonspherical multifunctional particles has an equivalent surface area of spherical multifunctional particles with ranges from .05 to 400 micrometers, and wherein the surface of the multifunctional particles is smooth, rough, porous, or extended with attachments to other particles; 

(iii) said signal analyte amplification performance of said signal amplification sandwich structure can be tuned to meet the desired limit of detection by adjusting one or more of the following parameters: the number of electrochemically detectable oligonucleotide tags per multifunctional particle; the number of guanines per electrochemically detectable oligonucleotide tag; the size of the multifunctional particle for delivering electrochemically detectable oligonucleotide tags or electrochemical materials; and the surface area of the multifunctional particle for conjugating electrochemically detectable oligonucleotide tags. 


(b) an instrument comprising portions of a device unit for operating the one or more test              cartridges or panels  to process one or more fluid samples.


The device of claim 32, wherein the instrument comprises one or more of electrical systems, mechanical systems, electrochemical signal generation capability, electrochemical measurement capability, mathematical models, user interface, display, multiplexer, processor, memory, communications, pump, compressor, magnetic field, physical separation, filtering, magnetic separation, optical reading, storing and delivering chemicals and reagents, lysing capability, heating capability, cooling capability, releasing capability and the capability to deliver materials.

34. The device of claim 32, wherein the instrument is selected from the group consisting of a handheld device, a point-of-care device, a point-of-use device, a lateral flow device, a laboratory device, an in vitro device, and a portable device.

35. The device of claim 32, wherein the instrument is configured as: 
(a) a plug-in instrument selected from the group consisting of a device plug-in, adapter, printed circuit board, semiconductor, wearable device, and an embedded device, or
(b) a standalone instrument selected from the group consisting of a smart phone, computer, tablet, medical device, communications device,  and a testing device. 


(a)	a field instrument selected from the group consisting of inline meter, field analyzer, and networked sensing node, and is further configured to accommodate 
(b) a sample source that contains one or more samples selected from the group consisting of a tank, a concentrator, an environmental source, an industrial source, a water source, a medical source, a system to liquefy solid samples, a system to liquefy gas samples,  and further comprises  
(c)	one or more of a sample delivery system, a manifold, one or more test cartridges contained in a panel, and capabilities to operate, house and/or coordinate the functions of one or more ancillary instruments, devices and interfaces required to extract samples, process samples, concentrate samples, measure analytes, transmit test results and deliver secondary materials or perform additional functions required for the multifunctional particle results. 


The device of claim 32, wherein one or more of said test cartridge comprise one or more of a biosensor cartridge, microfluidics, a lateral flow test strip, a lateral flow device cartridge, an embedded cartridge, a wearable cartridge, a patch, a microarray cartridge, smart material, and a smart package. 

The device of claim 32, wherein the test cartridge comprises :
a sample collection unit comprising a sample port for collecting said fluid sample and a sample pad or reservoir for removing fluid, 
a signal amplification tag attachment unit comprising a conjugation pad or reservoir for forming a first outer layer and inner layer of signal amplification sandwich structures,
a signal amplification tag capture unit comprising a membrane or reservoir for enabling the fluid sample, the signal amplification sandwich structures, non-specific materials and unattached multifunctional particles to flow from the signal amplification attachment unit to a biosensor working electrode, or a sorbent near a biosensor working electrode, conjugated with a plurality of a second analyte binding material for binding said analyte that is a matched pair with the first analyte binding material to form a second outer layer of signal amplification sandwich structures with the first outer layer and inner layer of signal amplification sandwich structures, 
an electrochemical detection unit with at least one biosensor working electrode configured to measure detection signals from the electrochemically detectable oligonucleotide tags contained on said signal amplification sandwich structures,
a wick pad or reservoir to remove excess fluid, non-specific materials and unattached multifunctional particles, and
a backing or structure, and a cartridge housing.

The device of claim 31, wherein said device further comprises one or more of a sample input reservoir for collecting large volume fluid samples, a filter for concentrating fluid samples, a pressure mechanism for forcing fluid sample through a filter, a pre-filter for removing large particles from the fluid sample, a magnetic field for magnetically separating conjugates from nonspecific materials, a lysis reservoir for delivering lysis reagents to the analytes,a conjugate reservoir for delivering conjugates, a membrane for passing conjugates and complexes, one or more biosensor working electrodes, a counter electrode, a reference electrode, a panel containing multiple biosensors or multiple test strips. 


The structure of claim 23, or the method of claim 24, or the device of claims 31, 32, 35, 36, 37, 38 or 39, wherein the first outer layer comprises a multifunctional particle conjugated on its outer structure with a plurality of an oligonucleotide in greater amounts than said analyte in the inner layer and comprising (a) an electrochemically detectable sequence, (b) a linker, and (c) a first analyte binding material comprising a nucleic acid sequence for binding a nucleic acid analyte inner layer or an aptamer sequence for binding a protein analyte inner layer.


The structure of claim 23, or the method of claim 24, or the device of claims 31, 32, 35, 36, 37, 38 or 39 wherein (a) the majority of the nucleotides within said electrochemically detectable oligonucleotide tags are guanine and an electrochemical detection technique produces guanine oxidation signals; or (b) the majority of the nucleotides within said quadruplex electrochemically detectable oligonucleotide tags are guanine with at least 4 guanine in a square tetrad structure and an electrochemical detection technique produces 8-oxoguanine signals; or (c) the majority of the nucleotides within said electrochemically detectable oligonucleotide tags are not guanine but instead are adenine and an electrochemical detection technique produces adenine oxidation signals; or (d) wherein the majority of the nucleotides within said quadruplex electrochemically detectable oligonucleotide tag

The device of claim 31, wherein the artificial intelligence unit comprises one or more of assessment system, assessment knowledge base, assessment inference engine, diagnosis system, diagnosis knowledge base,  diagnosis inference engine, learning system, units or interfaces that measure non-bioanalyte parameters and bioanalyte parameters, computer systems, central processing units, memories, databases, user interfaces, communications interfaces, communications modules, device interfaces, device modules, image recognition interfaces, image recognition modules, instrument interfaces, instrument modules, sensor interfaces, sensors, voice interface, voice module, software and devices to operate the interfaces and modules, other capabilities that would facilitate artificial intelligence processing and combinations thereof. 

The structure of claim 23, or the method of claim 24, or the device of claim 31, wherein the signal amplification sandwich structure is used for amplifying, detecting and/or quantifying one or more different analytes in the fluid sample wherein: 

i. multiple sets of multifunctional particle conjugates are provided where each set comprises a plurality of a multifunctional particle conjugated with a plurality of a first analyte binding material and is also conjugated with a plurality of an electrochemically detectable oligonucleotide tag in greater amounts than said one or more different analytes to create multifunctional particle-analyte complexes if one or more different analytes are present;

ii. multiple sets of biosensor working electrodes, and/or multiple sorbents situated near multiple biosensor working electrodes, are conjugated with a plurality of a second analyte binding material that is a matched pair with the first analyte binding material to create signal amplification sandwich structures if one or more different analytes are present; and

iii. optionally providing an electrochemical detection technique that produces peak electrochemical signals on each biosensor working electrode, in proportion to the quantity of one or more different analytes present in the fluid sample;

wherein multiple different analytes can be measured simultaneously from the said fluid sample: 	
(i) as multiple different analytes measured individually at unique biosensor working electrodes associated with each different analyte wherein each said analyte is associated with (a) a unique multifunctional particle conjugated with a plurality of a first analyte binding material for binding the analyte, and the multifunctional particle is also conjugated on its outer structure or filled in its inner structure with a plurality of an electrochemically detectable oligonucleotide tag in greater amounts than said analyte in the inner layer, wherein the majority of nucleotides within said oligonucleotide tags are guanine and when a unique electrochemically detectable oligonucleotide tag is used to amplify, detect and/or quantify said analyte, said electrochemically detectable oligonucleotide tag comprises additional nucleotides selected from the group of nucleotides consisting of guanine, adenine, thymine, and cytosine; and (b) a unique biosensor working electrode, or a sorbent situated near a biosensor working electrode, conjugated with a plurality of a second analyte binding material for binding said analyte that is a matched pair with the first analyte binding material, or conjugated with a plurality of a unique oligonucleotide 

(ii) as multiple different analytes measured as a group at a common biosensor working electrode associated with any analyte in said group of multiple different analytes wherein each said analyte in said group is associated with (a) a unique multifunctional particle conjugated with a plurality of a first analyte binding material for binding the analyte, and the multifunctional particle is also conjugated on its outer structure or filled in its inner structure with a plurality of a common electrochemically detectable oligonucleotide tag in greater amounts than any said analyte in said group in the inner layer, wherein the majority of nucleotides within said oligonucleotide tags are guanine and when a unique electrochemically detectable oligonucleotide tag is used to amplify, detect and/or quantify any analyte in said group of analytes, said electrochemically detectable oligonucleotide tag comprises additional nucleotides selected from the group of nucleotides consisting of guanine, adenine, thymine and cytosine; and (b) a unique biosensor working electrode, or a sorbent situated near a biosensor working electrode, conjugated with a plurality of a second analyte binding material for binding said any analyte in said group that is a matched pair with the first analyte binding material of any analyte in said group, or conjugated with a plurality of a unique oligonucleotide recognition probe to bind or hybridize with the common complementary electrochemically detectable oligonucleotide tag for any said analyte in said group to determine the combined quantity for all said analytes in said group.


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                        ethan.whisenant@uspto.gov